Per Curiam,
This appeal is from an order making absolute a rule to open a judgment, entered by confession on a bond given to secure a part of the purchase money for land and certain personal property situated thereon. There was testimony on behalf of the defendant that a part of the personal property which he had bought had not been delivered to him, but had been removed by the plaintiffs and converted to their use. The dispute between the parties was as to what property was included in the sale, and the issue of fact thus raised was one on which a jury should pass.
The order of the court is affirmed.